DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/03/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/25/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou Yuqing et al. CN 106419837 A "Yuqing" and further in view of Chen Longchao CN 104597590 A "Longchao", Okumura US 20170339378 A1 “Okumura”, and Lindstrom et al. US 20070231993 A1 “Lindstrom” and Jung et al. US 20130137165 A1 “Jung”.
In regard to claim 1, Yuqing teaches “An apparatus for fluorescence molecular tomography coupled with a computer product, and the apparatus comprising:” [Claim 1]; “an exciting light source configured to provide an exciting light” [Page 8: Fluorescence data collection; Page 7: Paragraph 2]; “a carrying stage configured to carry a subject to be examined which receives the exciting light to excite fluorescence” [Page 3: Paragraph 5; Page 8: Fluorescence data collection]; and “the computer product comprises a processor configured to reconstruct a fluorescence distribution image based on the first and second electrical signals” [Page 2: Summary of the invention, Para. 2; Page 6: Para. 2]; “wherein the exciting light source comprises: a laser configured to emit the exciting light” [Page 8: Fluorescence data collection, Page 7: Para. 2].
In regard to an apparatus for fluorescence molecular tomography, Yuqing discloses "A fluorescence molecular tomography system based on spiral excitation, including near-infrared laser, electronically controlled lifting platform, electronically controlled rotating table, object to be imaged, 
In regard to an exciting light source, Yuqing discloses "The laser 1 emits laser light to illuminate the object to be imaged 4. The fluorescent probe is excited to emit a fluorescent signal, and penetrates the object to be imaged 4 together with the excitation light" [Page 8: Fluorescence data collection]. In this case the laser represents an exciting light source since it illuminates the object to be imaged with the excitation light. Furthermore, Yuqing discloses "Florescence molecular tomography is the use of external visible light to illuminate the object to be imaged by the excitation light source, and is now used for imaging of living small animals, especially mouse imaging" [Page 7: Paragraph 2]. Therefore, the system includes an excitation light source configured to provide an exciting light.
In regard to a carrying stage, Yuqing discloses "The electronically controlled rotating table is used for driving the object to be rotated" [Page 3: Paragraph 5]. Since the rotating table can drive the object, under broadest reasonable interpretation it constitutes a carrying stage. Additionally, Yuqing discloses "The laser 1 emits laser light to illuminate the object to be imaged 4" [Page 8: Fluorescence data collection], so the object receives the exciting light to excite fluorescence.
In regard to a computer product, Yuqing discloses "Finally the three-dimensional distribution of the fluorescent probe is combined with the three-dimensional structure information by computer to realize the multimodal information fusion of the object to be imaged [Page 2: Summary of the invention, Para. 2]. Therefore a computer, which inherently contains a processor, is configured to reconstruct a three-dimensional image based on distribution of fluorescence obtained by the probe. Furthermore in 
Yuqing does not teach “a receiving apparatus comprising a fluorescence detector, an exciting light detector and a beam splitter, wherein the beam splitter is configured to allow the fluorescence to exit in a first direction and the exciting light having passed through the subject to be examined to exit in a second direction; wherein the first direction is not the same as the second direction and it not the opposite of the second direction”; “the fluorescence detector is positioned in the first direction to the beam splitter and configured to receive and transform the fluorescence into a first electrical signal”; or “the exciting light detector is positioned in the second direction to the beam splitter and is configured to receive and transform the exciting light having passed through the subject to be examined into a second electrical signal”; “an exciting light adjusting mechanism configured to split the exciting light exiting from the laser into a plurality of exciting light beams"; and “wherein the exciting light adjusting mechanism comprises: a splitting mirror having an optical axis at a selected angle with respect to the exciting light and configured to split the exciting light into two exciting light beams by reflection and transmission; and a reflective mirror arranged parallel to the splitting mirror and configured to reflect and to allow one of the exciting light beams having passed through the splitting mirror to be parallel to another exciting light beam”.
Longchao teaches “a receiving apparatus comprising a fluorescence detector, an exciting light detector and a beam splitter, wherein the beam splitter is configured to allow the fluorescence to exit in a first direction and the exciting light having passed through the subject to be examined to exit in a 
In regard to a fluorescence detector and an exciting light detector, Longchao discloses "The first scanning assembly includes a first galvanometer, the first galvanometer receives excitation light reflected by the dichroic mirror, and reflects excitation light to the sample, the first galvanometer further receiving fluorescence of the sample and reflecting the fluorescence to the dichroic mirror" [Page 3: Para. 1]. Since the first galvanometer receives excitation light, under broadest reasonable interpretation it constitutes an exciting light detector. Furthermore, since the first galvanometer receives the fluorescence of the sample, it also constitutes a fluorescence detector. Additionally, 
In regard to a beam splitter, Longchao discloses "the beam splitter splits the fluorescence into a first beam path and a second beam path" [Page 2: Summary of the invention: Para. 2]. Furthermore, Longchao discloses "The fluorescence A is divided into a first beam path A1 and a second beam path A1 by the beamsplitter 30, and image information of the sample is transmitted to the image controller 40 by the first beam path A1 to implement a sample imaging, while using the second beam path A2 to send to the spectrometer 50, using the spectral information collected by the spectrometer 50 to distinguish fluorescent signals from different fluorophores in the fluorescence A" [Page 5: Para. 2]. In this case, the beam splitter is capable of splitting the excitation light into two directions. Since the first beam path transmits information to the image controller, under broadest reasonable interpretation it has to include the exciting light having passed through the subject to be examined. Since the second beam path transmits to the spectrometer, under broadest reasonable interpretation, it transmits the fluorescence to the spectrometer in order for the spectral information of the fluorescence to be analyzed [Claim 1]. Furthermore, since the beam splitter causes the first beam path A1 to be directed to the image controller 40 and the second beam path A2 to be directed to the spectrometer as shown in FIG. 1, under broadest reasonable interpretation, the first direction is not the same as the second direction and is not the opposite of the second direction.
In regard to the fluorescence detector, Longchao discloses "the spectrometer 50 is provided with a receiving end 51 for collecting the second light beam A2" [Page 9: Para. 2]. Thus, the receiving end can be considered a fluorescence detector. The assigning of a first and second direction is arbitrary so long as there is a detector positioned to receive and transform the fluorescence signal and a detector configured to receive and transform the exciting light having passed through the subject to be examined. As shown in FIG. 1, the spectrometer is located along the path of the second light beam A2, 
In regard to exciting light detector, Longchao discloses "The first scanning assembly includes a first galvanometer, the first galvanometer receives excitation light reflected by the dichroic mirror, and reflects excitation light to the sample, the first galvanometer further receiving fluorescence of the sample and reflecting the fluorescence to the dichroic mirror" [Page 3: Para. 1]. Since the first galvanometer receives excitation light, under broadest reasonable interpretation it constitutes an exciting light detector. As shown in FIG. 1, the first galvanometer 61 is positioned along the path associated with the first beam path A1 and the first beam path is also directed to the image controller 40. Furthermore, Longchao discloses "the image controller 40 converts both the fluorescent signal and the spurious signal into a charge signal, and the charge signal is transmitted to the analog to digital converter through the shift register, and then output to the buffer to be combined into an image signal" [Page 6: Para. 1]. Thus the image controller is able to receive and detect the intensity of the exciting light having passed through the subject to be examined. Therefore, under broadest reasonable interpretation, the image controller represents an exciting light detector.
In regard to the exciting light adjusting mechanism, Longchao discloses "The super-resolution fluorescence spectrum imaging microscope provided by the present invention divides the fluorescence into a first beam path and a second beam path through the beam splitter and uses the first beam path the emit fluorescence intensity information of the sample to the image [controller]" [Page 4: Para. 3]. Additionally, Longchao also discloses "An emitter emits excitation light to the dichroic mirror, the dichroic mirror reflecting the excitation light to the sample to excite a fluorophore of the sample to fluoresce, the fluorescence having a fluorescent signal and a spurious signal of the excitation light, the 
In regard to the exciting light adjusting mechanism comprising a splitting mirror and a reflecting mirror, Longchao discloses "the dichroic mirror 20 reflects the excitation light to the sample 1 to excite the fluorophore of the sample 1 to emit fluorescence A […] the dichroic mirror 20 transmits the fluorescence A of the sample 1 to the beam splitter 30" [Page 5: Para. 1]. Since the dichroic mirror can both reflect excitation light and transmit the fluorescence that arises as a result of the excitation light interacting with the sample, under broadest reasonable interpretation it constitutes a splitting mirror. In regard to the splitting mirror having an optical axis at a selected angle with respect to the exciting light source, Longchao discloses in FIG. 1, that the dichroic mirror 20 is positioned at an angle relative to the laser emitter 10, therefore it inherently possesses an optical axis. In regard to a reflective mirror, Longchao discloses "The first scanning component 60 includes a first galvanometer 61 that receives the excitation light reflected by the dichroic mirror 20 and reflects an excitation spot to the sample 1. The first galvanometer 61 also receiving the fluorescence A of the sample 1 and reflecting the fluorescence A to the dichroic mirror 20" [Page 6: Para. 4]. As represented in FIG. 1, the first galvanometer 61 is arranged parallel to the splitting mirror (i.e. the dichroic mirror) and is capable of reflecting the 
In regard to a second imaging device, Longchao discloses "The controller is configured to realize sample imaging while transmitting to the spectrometer by using the second beam path, and using the spectral information collected by the spectrometer to distinguish fluorescent signals from different fluorophores in the fluorescence, thereby realizing image information of the sample using the spectrometer. The different fluorophores in the distinction are distinguished and the excitation and fluorescence signals can be distinguished from the wavelength" [Page 4: Para. 3]. Since the spectrometer can distinguish excitation and fluorescence signals and receives the second light beam path, under broadest reasonable interpretation it constitutes a second imaging device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the fluorescence molecular tomography apparatus of Yuqing with the receiving apparatus of Longchao in order to obtain the fluorescence and excitation light signals from the subject to be examined. Having a fluorescence detector makes it possible to detect specific areas within the subject to be examined that are of interest to the user. The exciting light detector provides information to the user about the light that passed through the subject. With this information, the user can determine whether the exciting light produced the desired fluorescence detection and can modify the amount or type of light that is emitted to the subject in order to better understand quantify the structures of interest. Furthermore, the second imaging device disclosed by Longchao allows for information about the exciting light passing through the subject to be obtained. In order to confirm that 
The combination of Yuqing and Longchao does not teach “wherein the exciting light adjusting mechanism comprises: a first splitting mirror having an optical axis at a selected angle with respect to the exciting light and configured to split the exciting light into two exciting light beams by reflection and transmission; a second splitting mirror arranged parallel to the first splitting mirror and configured to split one of the exciting light beams having passed through the first splitting mirror into two exciting light beams; a first reflective mirror arranged parallel to the first splitting mirror and configured to reflect and allow one of the exciting light beams having passed through the second splitting mirror to be parallel to another exciting light beam having passed through the second splitting mirror and another exciting light beam having passed through the first splitting mirror; a third splitting mirror arranged perpendicular or parallel to the first splitting mirror and configured to split the another exciting light beam having passed through the first splitting mirror into two exciting light beams; and a second reflective mirror arranged parallel to the third splitting mirror and configured to reflect and allow one of the exciting light beams having passed through the third splitting mirror to be parallel to another exciting light beam having passed through the third splitting mirror and the another exciting light beam having passed through the second splitting mirror”.
Additionally, the combination of Yuqing and Longchao does not teach “wherein the exciting light adjusting mechanism comprises: a first splitting mirror having an optical axis at a selected angle with 
Okumura teaches “wherein the exciting light adjusting mechanism comprises: a first splitting mirror having an optical axis at a selected angle with respect to the exciting light and configured to split the exciting light into two exciting light beams by reflection and transmission” [0110, FIG. 8, 0125]; “a second splitting mirror arranged parallel to the first splitting mirror and configured to split one of the exciting light beams having passed through the first splitting mirror into two exciting light beams” [0110, FIG. 8]; “a first reflective mirror arranged parallel to the first splitting mirror and configured to reflect and allow one of the exciting light beams having passed through the second splitting mirror to be parallel to another exciting light beam having passed through the second splitting mirror and another exciting light beam having passed through the first splitting mirror” [0116, FIG. 8]; “a third splitting mirror arranged perpendicular or parallel to the first splitting mirror and configured to split the another exciting light beam having passed through the first splitting mirror into two exciting light beams” [0110]; and “a second reflective mirror arranged parallel to the third splitting mirror and configured to reflect and allow one of the exciting light beams having passed through the third splitting mirror to be parallel 
Furthermore, Okumura teaches “wherein the exciting light adjusting mechanism comprises: a first splitting mirror having an optical axis at a selected angle with respect to the exciting light and configured to split the exciting light into two exciting light beams” [0110, FIG. 8, 0125]; “a second splitting mirror arranged parallel to the first splitting mirror and configured to split one of the exciting light beams having passed through the first splitting mirror into two exciting light beams” [0110, FIG. 8]; “a third splitting mirror arranged parallel to the second splitting mirror and configured to split one of the exciting light beams having passed through the second splitting mirror into two exciting light beams” [0110, FIG. 8]; and “a first reflective mirror arranged parallel to the third splitting mirror and configured to reflect and to allow one of the exciting light beams having passed through the third splitting mirror to be parallel to another exciting light beam having passed through the third splitting mirror [0110, FIG. 8]; the first, second and third splitting mirrors and the first reflective mirror are coaxially arranged in a direction either parallel or perpendicular to the exciting light to split the exciting light into four exciting light beams” [FIG. 8].
In regard to a first splitting mirror, Okumura discloses "The first dichroic mirror 531 selectively transmits the laser beam emitted from the first laser light source" [0110]. As shown in Fig. 8, the first dichroic mirror 531 is positioned at approximately a 45 degree angle relative to the phase-modulation-type modulation element. Okumura discloses that "A laser beam 230 is obtained by modulating a laser beam using the phase-modulation-type modulation element 130" (i.e. element 130) [0125]. Therefore, since the element 130 is able to modulate the laser beam, the element 130 is capable of acting as an exciting light source. Additionally, as shown in FIG. 8, the laser beam 631, is able to transmit through the first dichroic mirror and the laser beam 632 is reflected toward the first light absorber. Therefore, since 
In regard to a second splitting mirror, Okumura discloses "The second dichroic mirror 532 selectively transmits the laser beam emitted from the third laser light source" [0110]. As shown in FIG. 8, the second dichroic mirror 532 is arranged parallel to the first dichroic mirror 531. Since the second dichroic mirror 532 can both reflect and transmit light beams, it constitutes a second splitting mirror. In regard to the second splitting mirror, being configured to split one of the exciting light beams having passed through the first splitting mirror, Okumura discloses "For example, when the first laser light source emits a blue laser beam, the second laser light source emits a green laser beam, the third laser light source emits a red laser beam, and the fourth laser light source emits an infrared laser beam, the first dichroic mirror 531 transmits the blue laser beam and reflects the infrared laser beam, the red laser beam, and the green laser beam. In this case, the second dichroic mirror 532 transmits the infrared laser beam and the red laser beam and reflects the blue laser beam and the green laser beam" [0110]. Since the first dichroic mirror transmits the blue laser beam and reflects the infrared, red and green lasers and the second dichroic mirror is able to reflect the blue laser beam and transmit the infrared and red laser beams (i.e. opposite of the first dichroic mirror), under broadest reasonable interpretation, the second dichroic mirror received the blue laser beam from the first dichroic mirror and was able to reflect it. Since the second dichroic mirror is also able to transmit infrared light (reflected from the first dichroic mirror), the second dichroic mirror is capable of splitting at least one of the exciting light beams having passed through the first splitting mirror into two exciting light beams. 
In regard to a first reflective mirror, Okumura discloses "The mirror 534 reflects all of the laser beams" [0110]. As shown in FIG. 8, the mirror 534 is arranged parallel to the first splitting mirror. In regard to the first reflective mirror being configured to reflect and allow light beams to be parallel to one another, Okumura discloses "The mirror 534 is arranged such that the laser beams 639 and 640 are 
In regard to a third splitting mirror, Okumura discloses "The third dichroic mirror 533 selectively transmits the laser beam emitted from the fourth laser light source" [0110]. As shown in FIG. 8, the third dichroic mirror 533 is arranged parallel to the first dichroic mirror 531. Since the third dichroic mirror is capable of performing reflection and transmission of exciting light into two exciting light beams, it constitutes a third splitting mirror. In regard to the third dichroic mirror being configured to split the another exciting light beam having passed through the first splitting mirror, Okumura discloses "For example, when the first laser light source emits a blue laser beam, the second laser light source emits a green laser beam, the third laser light source emits a red laser beam, and the fourth laser light source emits an infrared laser beam, the first dichroic mirror 531 transmits the blue laser beam and reflects the infrared laser beam, the red laser beam, and the green laser beam. [...] The third dichroic mirror 533 transmits the infrared laser beam and reflects the red laser beam and the green laser beam" [0110]. Since the first dichroic mirror reflects the infrared, red and green laser beams and the third dichroic mirror transmits the infrared laser beam (i.e. opposite of the first dichroic mirror) and reflects the red and green laser beams, under broadest reasonable interpretation, the third dichroic mirror receives the 
In regard to a second reflective mirror, Okumura discloses, "The mirror 534 reflects all of the laser beams" [0110]. As shown in FIG. 8, the mirror 534 is positioned parallel to the third dichroic mirror. In regard to allowing exciting light beams to be parallel to one another, Okumura discloses ""The mirror 534 is arranged such that the laser beams 639 and 640 are incident on a reflection surface of the third dichroic mirror 533. The third dichroic mirror 533 is arranged such that the laser beams 636, 637, and 639 are incident on a reflection surface of the second dichroic mirror 532. The second dichroic mirror 532 is arranged such that the laser beams 633, 636, and 639 are incident on a reflection surface of the first dichroic mirror 531. The first dichroic mirror 531 is arranged such that the laser beams 631, 633, 636, and 639 are incident on the Fourier transform lens 171 along the optical axis of emission light" [0116]. As shown in FIG. 8, the laser beams 640, 637, 639, 636, are parallel, the laser beams 639 and 636 having passed through the third and second dichroic mirrors. Considering that the mirror 534 reflects all laser beams and the reflecting mirror is parallel to all the dichroic mirrors and allows for the reflected beams from the second and third laser beams to be parallel, under broadest reasonable interpretation, the mirror 534 constitutes a second reflective mirror. 
Furthermore, in regard to the third splitting mirror, Okumura discloses "The mirror 534 reflects all of the laser beams" [0110]. As shown in FIG. 8, the mirror 534 is arranged parallel to the first splitting mirror. In regard to the first, second and third splitting mirrors and first reflective mirror being coaxially arranged, Okumura discloses in FIG. 8, that all of these components are parallel to each other. Under broadest reasonable interpretation, the angle at which the mirrors are positioned can be arranged such that the mirrors are parallel or perpendicular to the exciting light since four exciting light beams (i.e. laser beams), 639, 636, 633, and 631 are produced by splitting the light beams/transmitting the light beams to the Fourier transform lens 171, as shown in FIG. 8. 

The combination of Yuqing, Longchao and Okumura does not teach “wherein the exciting light detector comprises: a fluorescence filer configured to filter out the fluorescence”.
Lindstrom teaches “a fluorescence filer configured to filter out the fluorescence" [0081].
In regard to a fluorescence filer, Lindstrom discloses "Thus, according to further exemplary embodiments of the fluorescence reader, the detector is provided with spectral filters removing the wavelengths of the exciting light rays and of any other unwanted light sources, and the light source is provided with spectral filters removing the wavelengths coinciding with the fluorescent light. Therefore, the cut-off frequency of the detector filtering means has to be adapted to the cut-off frequency of the light source filtering means, avoiding any overlap between the wavelength ranges of the exciting light and the detected light, thereby further improving the efficiency of the fluorescence reader” [0081]. Since the light source is provided with spectral filters that are capable of removing the wavelengths coinciding with the fluorescent light, under broadest reasonable interpretation, this spectral filter constitutes a fluorescence filer configured to filter out the fluorescence (i.e. fluorescent light).

The combination of Yuqing, Longchao, Okumura and Lindstrom does not teach that the fluorescence filer “allows the exciting light to travel through”.
Jung teaches that the fluorescence filer “allows the exciting light to travel through” [0032, FIG. 1, 0034].
In regard to a fluorescence filter that is configured to filter out the fluorescence and allows the exciting light to travel through, Jung discloses “Also, a first filter 134 may be further disposed between the collimating lens 133 and the beam splitter 126, wherein the first filter 134 transmits only exciting light components with wavelength for exciting fluorescent dyes included in the micro-chamber 115 from among light emitted from the light source 131” [0032]. In this case, since the first filter only transmits the exciting light components to the micro-chamber 115 from the light source, under broadest reasonable interpretation, this filter allows the exciting light to pass. Furthermore, Jung discloses in FIG. 1 that “A second filter 186 for removing a fluorescence signal generated by another micro-chamber adjacent to the micro-chamber 115 may be further disposed between the beam splitter 126 and the imaging lens 183, and a third filter 185 for removing light having an exciting light component may be further disposed between the second filter 186 and the imaging lens 183” [0034]. Since the second filer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yuqing, Longchao, Okumura and Lindstrom so as to include the fluorescence filer allowing the exciting light to travel through as disclosed in Jung in order to allow the exciting light detector to both remove fluorescence light and transmit exciting light. By allowing the exciting light to pass through the fluorescence filer, the exciting light can be emitted into the body of the subject to interact with the tissue. Combining the prior art elements according to known techniques would yield the predictable result of only allowing the exciting light to interact with the tissue.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Yuqing. Likewise, Yuqing teaches “wherein the exciting light source and the receiving apparatus are fixedly positioned, while the carrying stage is rotatable to rotate the subject to be examined” [Page 4: Spiral excitation to obtain fluorescence data; Page 3: Para. 5; Page 8: Fluorescence data collection].
In regard to the exciting light source and the receiving apparatus being fixedly positioned, Yuqing discloses "The computer controls the lifting platform at a certain height, the laser emits laser light, and the CCD camera parallel to the laser receives the light that penetrates the object to be imaged" [Page 4: Spiral excitation to obtain fluorescence data]. The CCD camera constitutes a receiving apparatus because it receives the light that penetrates the object. Since the computer can control the height of the laser (i.e. the exciting light source), under broadest reasonable interpretation the exciting light source can be fixedly positioned. Additionally, since the CCD camera (i.e. the receiving apparatus) is 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yuqing in further view of Longchao. Likewise, Yuqing teaches “The apparatus for fluorescence molecular tomography according to claim 1” [Claim 1]. 
In regard to an apparatus for fluorescence molecular tomography, Yuqing discloses "A fluorescence molecular tomography system based on spiral excitation, including near-infrared laser, electronically controlled lifting platform, electronically controlled rotating table, object to be imaged, narrow-band filter, CCD camera, x-ray emitter, x-ray receiver, lead the lens of the board, computer, and CCD camera face the laser, which are respectively disposed on both sides of the object to be imaged, and a narrow-band filer is arranged in front of the lens of thee CCD camera, and the CCD camera, the object to be imaged, the CCD camera, and the narrow-band filter are in a straight line." [Claim 1]. Since the system includes a computer, the florescence molecular tomography apparatus is inherently coupled to a computer product.
Yuqing does not teach “wherein the fluorescence detector comprises: an exciting light filer configured to filter out the exciting light; and a first imaging device configured to receive and to transform the fluorescence into an electric signal”.

In regard to a fluorescence detector, Longchao discloses "the spectrometer 50 is provided with a receiving end 51 for collecting the second light beam A2" [Page 9: Para. 2]. Thus the receiving end can be considered a fluorescence detector. The assigning of a first and second direction is arbitrary so long as there is a detector positioned to receive and transform the fluorescence signal and a detector configured to receive and transform the exciting light having passed through the subject to be examined. As shown in FIG. 1, the spectrometer is located along the path of the second light beam A2, therefore the spectrometer is configured to receive the fluorescence from the second light path. In regard to an exciting light filer, Longchao discloses "wherein the super-resolution fluorescence spectrum imaging microscope further comprises a filter, which is filtered by the fluorescence of the dichroic mirror and then emitted to the spectroscope" [Page 3: Para. 8]. Additionally, Longchao discloses "the super-resolution fluorescence spectrum imaging microscope 100 further includes a filter 85 that filters through the fluorescence A of the dichroic mirror 20 and is emitted to the beam splitter 30. In the present embodiment the filter 85 can further eliminate spurious signals in the fluorescence A" [Page 9: Para. 1]. Since spectroscope (i.e. the beam splitter) ultimately transmits the signal it receives to the spectrometer (i.e. the fluorescence detector) via the second light beam A2 and the filter 85 can further eliminate spurious signals, under broadest reasonable interpretation, the filter 85 is capable of filtering out the exciting light. In regard to a first imaging device, Longchao discloses "the image controller 40 (CCD) receives the optical signal of the first light beam A1 [...] The image controller 40 converts both the fluorescent signal and the spurious signal into a charge signal and the charge signal is transmitted to the analog to digital converter through the shift register, and then output to the buffer to be combined into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Yuqing with the fluorescence detector and first imaging device of Longchao in order to detect the fluorescence signal from the subject. In order to observe structures within a subject that have been exposed to a fluorescent dye, it is important to detect the fluorescence signal from the subject. Having the exciting light within the detected fluorescence signal could provide an inaccurate representation of the fluorescence of a particular part of the subject. Therefore it would be obvious to filter out the exciting light when analyzing the fluorescence within the subject. Also transforming the fluorescence into an electric signal enables the signal to be input into a processor, therefore it would be obvious to include a device to transform the obtained fluorescence signal into an electric signal.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Yuqing teaches “A method for fluorescence molecular tomography, being applied in the apparatus for fluorescence molecular tomography according to claim 1, wherein the method for fluorescence molecular tomography comprises: providing an exciting light” [Page 8: Fluorescence data collection; Page 7: Para. 2]; “controlling the carrying stage, or controlling the exciting light source and the receiving apparatus, to rotate and stay according to a selected rule” [Page 3: Para. 5; Page 8: Fluorescence data collection]; and “generating a fluorescence distribution image within a body of the subject to be examined based on the first and second electrical signals” [Page 2: Summary of the invention, Para. 2; Page 6: Para. 2].
In regard to providing an exciting light, Yuqing discloses "The laser 1 emits laser light to illuminate the object to be imaged 4. The fluorescent probe is excited to emit a fluorescent signal, and 
In regard to controlling the carrying stage to rotate and stay, Yuqing discloses "The electronically controlled rotating table is used for driving the object to be rotated" [Page 3: Para. 5]. Since the rotating table can drive the object, under broadest reasonable interpretation, it constitutes a carrying stage. Additionally, Yuqing discloses "The laser 1 emits laser light to illuminate the object to be imaged 4" [Page 8: Fluorescence data collection], so the object on the rotating table receives the exciting light to excite fluorescence. Also since the rotating table is electronically controlled, it is inherently rotated and held stationary according to a selected rule. Examiner notes that “controlling the exciting light source and the receiving apparatus” to rotate can be performed, however due to the inclusion of the word “or”, this functionality does not necessarily have to be present within the prior art. Therefore, a prior art reference that reads on controlling the carrying stage is sufficient to satisfy the claim language. 
In regard to generating a fluorescence distribution image, Yuqing discloses "Finally the three-dimensional distribution of the fluorescent probe is combined with the three-dimensional structure information by computer to realize the multimodal information fusion of the object to be imaged [Page 2: Summary of the invention, Para. 2]. Therefore a computer, which inherently contains a processor (i.e. computer product), is configured to reconstruct a three-dimensional image based on distribution of fluorescence obtained by the probe. Furthermore in regard to the first and second electrical signals, Yuqing discloses "the invention adopts the fusion of two imaging modes of fluorescence molecular tomography and x-ray tomography, and can simultaneously obtain the three-dimensional structure 
Yuqing does not teach “receiving and transforming the fluorescence into a first electrical signal, and at the same time receiving and transforming the exciting light having passed through the subject to be examined into a second electric signal”.
Longchao teaches “receiving and transforming the fluorescence into a first electric signal, and at the same time receiving and transforming the exciting light having passed through the subject to be examined into a second electric signal” [Page 9: Para. 2; FIG. 1; Page 1: Description: Para. 1; Page 3: Para. 1; Page 6: Para. 1].
In regard to receiving and transforming the fluorescence into a first electric signal Longchao discloses "the spectrometer 50 is provided with a receiving end 51 for collecting the second light beam A2" [Page 9: Para. 2]. Thus the receiving end can be considered a fluorescence detector. The assigning of a first and second direction is arbitrary so long as there is a detector positioned to receive and transform the fluorescence signal and a detector configured to receive and transform the exciting light having passed through the subject to be examined. As shown in FIG. 1, the spectrometer is located along the path of the second light beam A2, therefore the spectrometer is configured to receive the fluorescence from the second light path. Additionally, since the spectrometer is able to "analyze spectral information of the fluorescence" [Page 1: Description: Para. 1], under broadest reasonable interpretation, the fluorescence signal had to be transformed into an electrical signal in order for this analysis to be performed. In regard to receiving and transforming the exciting light having passed through the subject into a second electric signal, Longchao discloses "The first scanning assembly includes a first galvanometer, the first galvanometer receives excitation light reflected by the dichroic mirror, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Yuqing with the receiving and transforming of the fluorescence and exciting light signals disclosed in Longchao in order to perform the method and thus generate a fluorescence distribution image. In order for a signal to be displayed as an image, the signal must be transformed into an electric signal. Therefore, it would have been obvious to include devices capable of receiving and transforming the fluorescent and exciting light signals within the apparatus. Being able to control the carrying stage allows for the subject to be examined to be rotated such that the receiving apparatus can obtain fluorescence data from different portions of the subject. Having fluorescence data of the subject from multiple angles enables the user to have a better understanding of how the fluorescence is distributed once fluorescence distribution images are generated. These images could then be used to identify structures of interest within the subject.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Yuqing. Likewise, 
In regard to a generating the fluorescence distribution image, Yuqing discloses "Finally the three-dimensional distribution of the fluorescent probe is combined with the three-dimensional structure information by computer to realize the multimodal information fusion of the object to be imaged [Page 2: Summary of the invention, Para. 2]. Therefore a computer, which inherently contains a processor, is configured to reconstruct a three-dimensional image based on distribution of fluorescence obtained by the probe. Furthermore in regard to the first and second electrical signals, Yuqing discloses "the invention adopts the fusion of two imaging modes of fluorescence molecular tomography and x-ray tomography, and can simultaneously obtain the three-dimensional structure image of the object to be imaged and the distribution of the fluorescent probe, and realize the information of the two imaging modes" [Page 6: Para. 2]. Since two imaging modes can be utilized, under broadest reasonable interpretation, each imaging mode is associated with its own electrical signal.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hou Yuqing et al. CN 106419837 A "Yuqing", Chen Longchao CN 104597590 A "Longchao" and Okumura US 20170339378 A1 “Okumura”, Lindstrom et al. US 20070231993 A1 “Lindstrom” and Jung et al. US 20130137165 A1 “Jung” as applied to claims 1, 3, 9, and 14-15 above, and further in view of Ohtomo et al. US 20030136901 A1 "Ohtomo".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yuqing in further view of Ohtomo. Likewise, Yuqing teaches “The apparatus for fluorescence molecular tomography 
In regard to an apparatus for fluorescence molecular tomography, Yuqing discloses "A fluorescence molecular tomography system based on spiral excitation, including near-infrared laser, electronically controlled lifting platform, electronically controlled rotating table, object to be imaged, narrow-band filter, CCD camera, x-ray emitter, x-ray receiver, lead the lens of the board, computer, and CCD camera face the laser, which are respectively disposed on both sides of the object to be imaged, and a narrow-band filer is arranged in front of the lens of thee CCD camera, and the CCD camera, the object to be imaged, the CCD camera, and the narrow-band filter are in a straight line." [Claim 1]. Since the system includes a computer, the florescence molecular tomography apparatus is inherently coupled to a computer product.
In regard to generating a 3D fluorescence distribution image, Yuqing discloses "Finally the three-dimensional distribution of the fluorescent probe is combined with the three-dimensional structure information by computer to realize the multimodal information fusion of the object to be imaged [Page 2: Summary of the invention, Para. 2]. Therefore, the computer, which inherently contains a processor, is configured to reconstruct a three-dimensional image based on the distribution of fluorescence obtained by the fluorescent probe.
Yuqing does not teach “wherein the exciting light source and the receiving apparatus are rotatable relatively to the subject to be examined”.
Ohtomo teaches “wherein the exciting light source and the receiving apparatus are rotatable relatively to the subject to be examined” [0002, Claim 1]. 
In regard to the exciting light source and the receiving apparatus being rotatable, Ohtomo Discloses "the present invention relates to a position determining apparatus that reciprocally moves or rotates a laser source emitting laser beam to produce an inclined plane meeting a horizontal reference 
It would have been obvious to modify the combination of Yuqing, Longchao, and Okumura so as to include the rotation of the exciting light source and the receiving apparatus as disclosed in Ohtomo, in order to allow the user to obtain fluorescence images at multiple angles. By allowing the exciting light source to move relative to the subject to be examined, different portions of the subject can be exposed to the light emitting from the light source. These different portions of the subject may express different fluorescence signatures based on how the light interacts with that portion of the subject. Accordingly, the receiving apparatus should be able to obtain the signal from the subject, therefore it would be obvious to enable the rotation of the receiving apparatus, given that the exciting light source is rotatable, so as to receive the signal.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Yuqing in further view of Ohtomo. Likewise, Yuqing teaches “The apparatus for fluorescence molecular tomography according to claim 1, wherein the carrying stage is fixedly positioned” [Page 8: Fluorescence data collection: Para. 1; Page 8: Fluorescence data collection; Page 4: Spiral excitation to obtain fluorescence data] and “the carrying stage as a center” [Fig. 2].

Yuqing does not teach that "exciting light source and the receiving apparatus are rotatable about the carrying stage". 
Ohtomo teaches “that "exciting light source and the receiving apparatus are rotatable about the carrying stage" [0002, Claim 1]. 
In regard to the exciting light source and the receiving apparatus being rotatable, Ohtomo Discloses "the present invention relates to a position determining apparatus that reciprocally moves or rotates a laser source emitting laser beam to produce an inclined plane meeting a horizontal reference plane at a certain inclination angle, and a rotary laser apparatus used with the same" [0002]. Therefore, the laser source (i.e. the exciting light source) is rotatable and under broadest reasonable interpretation 
It would have been obvious to modify the combination of Yuqing, Longchao and Okumura so as to include the rotation of the exciting light source and the receiving apparatus as taught by Ohtomo in order to allow the user to obtain fluorescence images at multiple angles or locations. By allowing the exciting light source to move relative to the subject to be examined, different portions of the subject can be exposed to the light emitting from the light source. These different portions of the subject may express different fluorescence signatures based on how the light interacts with that portion of the subject. Accordingly, the receiving apparatus should be able to obtain the signal from the subject, therefore it would be obvious to enable the rotation of the receiving apparatus, given that the exciting light source is rotatable, so as to receive the signal. Keeping the carrying stage fixedly positioned ensures that the subject to be examined remains in the same position while the exciting light source and the receiving apparatus rotate around it.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hou Yuqing et al. CN 106419837 A "Yuqing", Chen Longchao CN 104597590 A "Longchao" and Okumura US 20170339378 A1 “Okumura”, Lindstrom et al. US 20070231993 A1 “Lindstrom” and Jung et al. US 20130137165 A1 “Jung” as applied to claims 1, 3, 9, and 14-15 above, and further in view of Olschewski US 20050046836 A1 “Olschewski”.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Yuqing in further view of Olschewski. Likewise, Yuqing teaches “The method for fluorescence molecular tomography according to claim 15, wherein the step of generating the 3D fluorescence distribution image within the body of the subject to be examined based on the first and second electric signals comprises” [Page 5: 3D reconstruction of fluorescence imaging; Page 2: Summary of the invention, Para. 2].
In regard to generating a 3D fluorescence distribution image, Yuqing discloses "Using the structural image of step (3) as a priori information, the pre-processed projection data is reconstructed three-dimensionally by algebraic reconstruction technique to obtain a distribution image of the fluorescent dye" [Page 5: 3D reconstruction of fluorescence imaging]. Additionally, Yuqing discloses "Finally the three-dimensional distribution of the fluorescent probe is combined with the three-dimensional structure information by computer to realize the multimodal information fusion of the object to be imaged [Page 2: Summary of the invention, Para. 2]. Therefore a computer, which inherently contains a processor to carry out the method, is configured to reconstruct a three-dimensional image based on distribution of fluorescence obtained by the probe. Also since multimodal information fusion is performed, under broadest reasonable interpretation, the 3D fluorescence distribution image can be based on a first and second electric signal. 
Yuqing does not teach “which comprises: obtaining from                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            =
                            A
                            
                                
                                    μ
                                
                                
                                    f
                                
                            
                            (
                            r
                            )
                        
                     a 3D absorption coefficient distribution of fluorescence within the subject to be examined, where A is a projection matrix,                         
                            
                                
                                    μ
                                
                                
                                    f
                                
                            
                            (
                            r
                            )
                        
                     is 3D absorption coefficient distribution of fluorescence within the subject to be examined,                         
                            
                                
                                    y
                                
                                
                                    x
                                
                            
                        
                     is intensity of the exciting light having passed through the subject to be examined and received by the exciting light detector, and                         
                            
                                
                                    y
                                
                                
                                    f
                                
                            
                        
                     is intensity of the fluorescence received by the fluorescence detector”.
                        
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            =
                            A
                            
                                
                                    μ
                                
                                
                                    f
                                
                            
                            (
                            r
                            )
                        
                     a 3D absorption coefficient distribution of fluorescence within the subject to be examined, where A is a projection matrix,                         
                            
                                
                                    μ
                                
                                
                                    f
                                
                            
                            (
                            r
                            )
                        
                     is 3D absorption coefficient distribution of fluorescence within the subject to be examined,                         
                            
                                
                                    y
                                
                                
                                    x
                                
                            
                        
                     is intensity of the exciting light having passed through the subject to be examined and received by the exciting light detector, and                         
                            
                                
                                    y
                                
                                
                                    f
                                
                            
                        
                     is intensity of the fluorescence received by the fluorescence detector” [0027, 0070, 0023, 0067, 0057].
In regard to intensities, Olschewski discloses "Upon detection, a spectral intensity vector IDet, which is made up of a linear combination of the emission spectra siem of the dyes introduced into the specimen, is detected for each pixel. Likewise for excitation, a spectral intensity vector IEx, which is made up of a linear combination of the excitation spectra siem of the dyes introduced into the specimen, is generated for each pixel" [0027]. In this case, since the spectral intensity vector IDet includes the emission spectra of the dyes introduced to the specimen, under broadest reasonable interpretation it can represent the intensity of the exciting light having passed through the subject to be examined and received by the exciting light detector. Additionally, the spectral intensity vector IEx represents the intensity of fluorescence received by the fluorescence detector (                        
                            
                                
                                    y
                                
                                
                                    f
                                
                            
                        
                    ) because the excitation results from the activation of the fluorescent dye introduced to the specimen and "ultimately a fluorescence spectrum 85 of specimen 15 is obtained" [0070] with the dye introduced to the specimen. In regard to the intensity of exciting light, Olschewski discloses "a laser emitting light, an illumination system that generates a continuous wavelength region from the light of the laser and defines an illuminating light" [0023]. Additionally, Olschewski discloses "Each of the individual terms can have a meaning allocated to it, in this case illumination intensity, measured concentration, detection intensity, information difference between channels concentration deviation of detected image, etc." [0067]. Therefore, the illuminating light has an intensity associated with it and under broadest reasonable interpretation can be used in conjunction with the spectral intensity vector IDet. In regard to a projection matrix, Olschewski 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yuqing, Longchao and Okumura so as to include intensities and projection matrix disclosed in Olschewski in order to calculate the 3D absorption coefficient distribution of fluorescence within the subject. The intensity of the fluorescence corresponds to the amount of light that absorbed and under broadest reasonable interpretation, a higher intensity correlates with more absorption and the degree of absorption can be indicated within the 3D fluorescence distribution image based on brightness. With these calculated absorption coefficients, the brightness of each pixel can be determined and then represented within the image. The brightness, or lack thereof, can indicate to the user how specific structures respond to the application of a fluorescent dye. Additionally, structures of interest could also be identified within the images based on the fluorescence distribution.
Response to Arguments
Applicant’s arguments, see Remarks page 7-8, filed 03/25/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner respectfully acknowledges that the prior art reference of Lindstrom does not necessarily teach that the fluorescence filer “allows the exciting light to travel through”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jung et al. US 20130137165 A1 “Jung” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ntziachristos et al. US 6615063 B1;
Schmoll et al. US 20170105618 A1;
Wu et al. US 20170176338 A1;
Friedman et al. US 20120310083 A1.
Ntziachristos is pertinent to the applicant’s disclosure because it relates to a fluorescence-mediated molecular tomographic imaging system [Abstract]. 
Schmoll is pertinent to the applicant’s disclosure because it includes multiple lenses with which to illuminate a subject as shown in FIG. 4. 
Wu is pertinent to the applicant’s disclosure because it involves a light sensor and an optical system [Claim 1]. 
Friedman is pertinent to the applicant’s disclosure because it discloses “For example, the filter 542 can be configured to transmit the exciting light while substantially blocking the emissive light (from the distributed photo-active marker 530)” [0077].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793